DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 04/20/2020. 
Claims 1-23 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 04/20/2020 are noted. 

Claim Objections
Claim 4 is objected to because of the following informalities: line 1 recites “value” instead of the word “valve”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 8 recites the limitation "the user’s body" in line 3, “the user” in line 5, and “the wearable suit” in line 5.  There is insufficient antecedent basis for this limitation in the claim.


AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0093679 A1 to Sonar et al. (hereinafter Sonar). 

Regarding Claim 1, Sonar discloses an apparatus, comprising: 
a wearable suit comprising a restrictive material patch spanning an area over a joint when the wearable suit is worn by a user (figs. 1A, 1B, [0018]-[0020] discloses a wearable device/suit with an integrated pneumatic supply allows actuation of force, pressure, and vibrotactile feedback mechanisms applied to body surface areas of the wearer as well as the actuation of whole-body segments, including joints.  Additionally, embedded "smart" materials may be integrated in the suit allow mechanical properties, such as stiffness, of specific components to be actively modified and tuned, to convey passive physical signals.  This feedback can define the first direction of information exchange available through the soft interactive suit, to the wearer); and 
a controller configured to control an adjustable level of resistance in the restrictive material patch to restrict motion of the user wearing the wearable suit (figs. 9 depicts a microcontroller, 17-18C, [0053], [0074]-[0075], [0077] discloses the controller in communication with the sensor to control the resistance of the SPA wearable device, patch, or garment).

Regarding Claim 2, and similarly recited Claim 14, Sonar discloses the apparatus of claim 1, wherein the restrictive material patch comprises a sheet jamming multilayer (fig. 6, [0027]).  

Regarding Claim 3, and similarly recited Claim 15, Sonar discloses the apparatus of claim 2, further comprising a vacuum pump coupled to the restrictive material patch and configured to apply a vacuum to increase the level of resistance of the restrictive material patch (fig. 9, [0023], [0056]-[0059], [0061]-[0062] discloses a vacuum of the wearable suit). 


Regarding Claim 4, and similarly recited Claim 16, Sonar discloses the apparatus of claim 3, further comprising a value coupled between the vacuum pump and the restrictive material patch, wherein the controller is configured to control the valve to control the adjustable level of resistance in the restrictive material patch (fig. 9, [0023], [0056]-[0059], [0061]-[0062], [0065] discloses a valve at least one valve to provide either one of the two the pressurized fluid to the each one of the soft pneumatic actuators).

Regarding Claim 5, and similarly recited Claim 17, Sonar discloses the apparatus of claim 4, wherein the controller is configured to increase the adjustable level of resistance by applying more vacuum and is configured to decrease the adjustable level of resistance by applying less vacuum (fig. 9, [0023], [0056]-[0059], [0061]-[0062], [0065]).  

Regarding Claim 6, and similarly recited Claim 18, Sonar discloses the apparatus of claim 5, wherein the controller is configured to configured to decrease the adjustable level of resistance by injecting air into the restrictive material patch (fig. 9, [0023], [0056]-[0059], [0061]-[0062], [0065]).  

Regarding Claim 7, and similarly recited Claim 19, Sonar discloses the apparatus of claim 2, wherein the restrictive material patch further comprises a force sensor, and wherein the controller is configured to control the adjustable level of resistance based, at least in part, on feedback from the force sensor ([0018], [0077] discloses actuation of force, pressure, and vibrotactile feedback mechanisms applied to body surface areas of the wearer as well as the actuation of whole body segments, including joints). 

Regarding Claim 8, Sonar discloses a method, comprising: 

applying an adjustable level of resistance in a restrictive material patch to restrict motion of the user wearing the wearable suit in accordance with the received command ([0023], [0056]-[0059], [0061]-[0062], [0065], [0074]-[0075], [0085]-[0086]).   

Regarding Claim 9, Sonar discloses the method of claim 8, wherein the step of applying the adjustable level of resistance in a restrictive material patch comprises: 
determining one or more restrictive material patches corresponding to the region of the user's body (figs. 1A-1D, [0053], [0085]-[0086]); 
determining a vacuum amount for each of the one or more restrictive material patches based, at least in part, on the amount of the restriction ([0061]-[0062], [0065], [0074]-[0075]); and 
applying the determined vacuum amount to the one or more restrictive material patches ([0053], [0074]-[0075], [0085]-[0086]).  

Regarding Claim 10, Sonar discloses the method of claim 9, wherein the step of applying the determined vacuum amount comprises controlling a valve to apply vacuum to increase the adjustable level of resistance in the restrictive material patch (fig. 9, [0023], [0056]-[0059], [0061]-[0062], [0065]).  

Regarding Claim 11, Sonar discloses the method of claim 10, wherein the step of applying the determined vacuum amount further comprises controlling a valve to apply air to decrease the 

Regarding Claim 12, Sonar discloses the method of claim 9, further comprising receiving force information from a force sensor in the restrictive material patch, wherein the step of applying the adjustable level of resistance is based, at least in part, on feedback from the force sensor ([0018], [0077] discloses actuation of force, pressure, and vibrotactile feedback mechanisms applied to body surface areas of the wearer as well as the actuation of whole-body segments, including joints). 

Regarding Claim 13, Sonar discloses the Claim substantially similar to that of Claim 1 (above) and an information handling system comprising a memory and a processor, wherein the processor is configured to execute an xR application that outputs instructions to the controller for producing user-motion restrictions, wherein the controller is configured to control the adjustable level of resistance in the restrictive material patch based, at least in part, on the instructions ([0083]-[0085]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0093679 A1 to Sonar et al. in view of U.S. Patent Application Publication 2017/0056760 A1 to Lee et al. 

Regarding Claim 20, Sonar discloses the system of claim 13 and that it’s system may be utilized in virtual environments and interactions [0050], [0083], but fails to explicitly discloses further comprising a head mountable display (HMD) coupled to the information handling system, wherein the information handling system is configured to execute an application that causes the processor to perform steps of controlling display of an environment on the HMD and provide user feedback from the environment displayed on the HMD through the wearable suit.

In a related system, Lee discloses interactive game system includes a head-mounted device (HMD), a game suit, a battery and a ground pad.  The HMD executes a virtual reality program and displays video information of the virtual reality program to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the HMD system of Lee with the wearable suit of Sonar in order to add more realism when utilizing the wearable suit and provides a new experience of virtually realistic interactions (Lee, [0005]).



Conclusion
Claims 1-20 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715